UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7053



TERRANCE L. WHEELER,

                                            Petitioner - Appellant,

          versus


WILLIE L. EAGLETON; HENRY MCMASTER,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-04-2348-0)


Submitted:   July 31, 2007             Decided:   September 19, 2007


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance L. Wheeler, Appellant Pro Se. Jeffrey Alan Jacobs, OFFICE
OF THE ATTORNEY GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Terrance L. Wheeler* seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation to grant the

Respondents’         motion    for    summary    judgment      and   deny   relief    on

Wheeler’s 28 U.S.C. § 2254 (2000) petition.                      This order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional          claims   is     debatable       or   wrong    and   that     any

dispositive procedural ruling by the district court is likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record      and     conclude   that    Wheeler    has    not   made   the   requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts       and    legal   contentions    are    adequately      presented    in     the




        *
      The district court spelled the Appellant’s last name
“Wheller,” and the Appellant used that spelling in a district court
pleading. However, the South Carolina Department of Corrections
indicates the correct spelling is “Wheeler,” and that is the
spelling the Appellant has used in documents filed in this court.

                                         - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -